 CITY CAB, INC., CHECKER WHITE CAB, INC., ETC.493parties acting together pursuant to some design or scheme.13Nor does it bear anyresemblance to a labor dispute.Rather the January 6 letter was a creature born andnursed to maturity in the mind of Mary Akey. The fact that after the "birth" somefew smiled approvingly of the "child" cannot in my opinion retroactively make theaction concerted.Thus it is clear that Akey's action was not an "indispensable preliminary step toemployee self-organization." 14The Respondent had no reason to believe that Akey'sletter writing activity was for or on behalf of anyone other than herself.It is clear from the record in this case that Mary Akey's January 6 letter containedmisleading statements, if not deliberate untruths, and when considered in the lightof Respondent's action to improve and correct its sanitation facilities some 5 monthspreviously, was only calculated to heap public embarrassment upon Respondent. Itmight even be properly characterized as the vindictive act of a "scorned woman."I have searched this record for some, scintilla of permissible motive which mighthave prompted Akey's action or justified the means, but am left wanting.MaryAkey by her chosen course of action removed herself from the protection of theAct.She was attacking the very interest which she was being paid to conserve anddevelop and the employer was not required to finance such activities.15For thesereasons I shall recommend dismissal of the complaint in its entirety.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.The Respondent has not violated Section 8(a)'(1) of the Act as alleged in thecomplaint.4.The Respondent has not engaged in conduct violative of Section 8(a)(3) ofthe Act as alleged in the complaint.[Recommendations omitted from publication.]" See Webster's New International Dictionary and Black's Law Dictionaryfor a defini-tionof ",concerted."14 SeeOfficeTowel Supply Company, Incorporated,97 NLRB 449,and casescited atfootnote 4 therein, enforcementdenied201 F. 2d 838 (C.A. 2).15 The Patterson-Sargent Company,115 NLRB 1627. Also see, Harvard Law Review,vol. 66, p. 1321.City Cab, Inc., Checker White Cab, Inc., Skyline Cab, Inc., TownTops Taxi,Inc.andChauffeurs, Teamsters & Helpers LocalUnion 175, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of AmericaandDistrict 50,UnitedMineWorkers of America, Local 14149, Party to theContract.Case No. 9-CA-1883.August 8, 1960DECISION AND ORDEROn March 24, 1960, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in the unfair labor practices allegedin the complaint and recommending that said complaint be dismissed,as set forth in the copy of the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.128 NLRB No. 64. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, for the reasons set forth below.As found by the Trial Examiner, on February 14, 1958, District 50won an election conducted by the West Virginia Department of Labor,in which the Teamsters participated, in a single unit encompassingthe cabdrivers employed by Checker White, Skyline, and Town Tops.Thereafter, these three companies and District 50 entered into a singlecontract,with a March 31, 1959, expiration date, covering thesedrivers.Although this contract was not placed in evidence, the partiesstipulated to its existence and expiration date. There is no evidence orcontention that the contract was in any manner illegal or improperunder the Act or Board rulings. On January 14, 1959, the Teamstersclaimed to represent the employees in District 50's unit.On January27, 1959, District 50's regional director sent a letter to Respondentsseeking to reopen the contract for purposes of negotiating certainmodifications.This letter was followed by another, dated March 23,requesting that negotiations begin.Thereafter,Respondents bar-gained with District 50 and sometime between March 24 and April 1,1959, executed a 3-year contract with that union, effective as of April 1.The complaint alleges that Respondents violated Section 8 (a.) (2) and(1) by extending exclusive recognition to District 50 "on or aboutApril 1" and by executing the new 3-year contract.As noted, the Trial Examiner found that Respondents had not-violated the Act as alleged.The General Counsel excepts to this find-ing, basing his claim of violation squarely uponMidwest Piping cCSupply Co., Inc.,'and related cases. In those cases, the Board heldgenerally that "an employer faced with conflicting claims of two ormore rival unions which give rise to a real question concerning repre-sentation may not recognize or enter into a contract with one of theseunions until its right to be recognized has finally been determinedunder the special procedures provided in the Act."'The GeneralCounsel argues that since this rule has been held to apply to the situa-tion in which an incumbent union is challenged by an outside union,'and as the representative status of District 50, incumbent herein, wasnot reestablished in a Board proceeding after the Teamsters madeits claim, Respondents' conduct, in dealing with District 50 on andafter March 24, falls within the proscription of theMidwest Piping1 63 NLRB 1060; see alsoNovak Logging Company,119 NLRB 1575 ;Scherrer andDavisson Logging Company,119NLRB 1587;andShea Chemical Corporation,121NLRB 1027, 10292Novak Logging Company,supra,at 1574a Shea Chemical Corporation, sup? a,at 1029. CITY CAB, INC., CHECKER WHITE CAB, INC., ETC.495doctrine.This would, of course, be true if a real question concerningrepresentation existed at that time.As the Board pointed out in theShea Chemicalcase,supra,theBoard's contract-bar rules are relevant to the determination of theexistence of a real question concerning representation.Those rulesprovide "a 60-day insulated period immediately preceding and includ-ing the expiration date of an existing contract . . . during which theparties may negotiate and execute a new or amended agreement with-out the intrusion of a rival petition," and further provide that onlya petition timely filed before the insulated period is effective to sus-pend operation of the insulated period.4Here, the insulated period ofRespondents' contract 6 with District 50 ran from January 31 toMarch 31. The negotiations and contract execution, as noted, occurredin late March, or within that insulated period.Consequently, werewe to hold, as the General Counsel contends, that Respondents' deal-ings with District 50 at that time violated Section 8(a) (2), we wouldin effect be holding as a practical matter that a claim unsupported bya timely petition could forestall operation of the insulated period-aresult clearly at variance with the expressed intent of the Board'scontract-bar rules.We believe that such a result is unwarranted.UnderDeluxe Metal,a rival union is clearly apprised of both the time and manner in whichit can proceed in an attempt to unseat an incumbent union, whileparties to a contract, valid for bar purposes, have been afforded inthe 60-day insulated period the necessary opportunity to carry outtheir bargaining responsibilities free from "the threat of overhangingrivalry and uncertainty."The accommodation thus made betweenemployee freedom to change bargaining representatives and bargain-ing stability, though specifically developed with respect to representa-tion proceedings, cannot serve its proper purpose if it can in effect benullified through application of theMidwest Pipingdoctrine in anunfair labor practice proceeding.Consequently, we conclude thatwhere there exists a contract which under the Board's contract-barrules has an insulated period, theMidwest Pipingdoctrine is inappli-cable to conduct occurring during that period, unless there is on fileat the beginning of that period a petition which raises a real questionconcerning representation.6Accordingly, and apart from any other considerations, we find thatas the Teamsters failed to file a timely petition, Respondents' dealingswith District 50 during the insulated period of their contract with4 Deluxe Metal Furntiture Company,121 NLRB 995,1000-1001.sThe record does not establish that the 1958-59 agreement was in fact no bar. SeeStewart Die Casting Division(Bridgeport)of Stewart-Warner Corporation,123 NLRB447, 449CfShea Chemical Corporation, supra,at 1024,Wallaam Penn Broadcasting Company,93 NLRB 1104, 1105-1106. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDDistrict 50 did not violate Section 8(a) (2) and (1) of the Act.Weshall, therefore, adopt the recommendation of the Trial Examinerand dismiss the complaint in its entirety.[The Board dismissed the complaint.]MEMBERS BEAN and FANNING took no part in the consideration ofthe above Decision and Order.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed May 7, 1959, and thereafter amended, by Chauffeurs, Team-sters & Helpers Local Union 175, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, hereinafter called the Teamsters orLocal 175, the General Counsel of the National Labor Relations Board, hereinaftercalled the General Counsel i and the Board, respectively, by the Regional Directorfor the Ninth Region (Cincinnati, Ohio), issued its complaint dated October 5, 1959,against City Cab, Inc., Checker White Cab, Inc., Skyline Cab, Inc., and Town TopsTaxi, Inc., hereinafter referred to as the Respondent or individually by the firstname of each. The complaint alleged, in substance, that Respondent had unlaw-fully assisted District 50, United Mine Workers of America, Local 14149, herein-after called UMW, by extending recognition to UMW as the exclusive collective-bargaining representative of the employee-drivers of City, Checker, and Town andby entering into a labor relations contract with UMW covering such employees inface of an adverse claim to majority representation by the Teamsters, in violation ofSection 8(a)(1) and (2) of the Act.Copies of the complaint, the charge andamended charges, and notice of hearing thereon were duly served upon the Re-spondent, UMW, and Teamsters.Respondent duly filed its answer admitting certain allegations of the complaintbut denying the jurisdiction of the Board and the commission of any unfair laborpractices.Pursuant to notice, a hearing was held on January 5, 1960, at Charleston, WestVirginia, before the duly designated Trial Examiner.All the parties were repre-sented at the hearing and were afforded full opportunity to be heard, to examine andcross-examine witnesses, to introduce evidence, to present oral argument at the closeof the hearing, and thereafter to file briefs as well as proposed findings of fact andconclusions of law.Oral argument at the conclusion of the hearings was waived byall parties except the General Counsel.Briefs had been received from all parties byFebruary 15, 1960.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAt all times material herein City Cab, Inc., has been and is a corporation dulyorganized and existing under the laws of the State of West Virginia, where it isengaged in the operation of taxicabs, having its principal office and place of businessat 311 Virginia Street, Charleston, West Virginia.At all times material herein Checker White Cab, Inc., has been and is a corpora-tion, duly organized and existing under the laws of the State of West Virginia, whereit is engaged in the operation of taxicabs having its principal office and place of busi-ness at 311 Virginia Street, Charleston, West Virginia.At all times material herein Town Tops Taxi, Inc, has been and is a corpora-tion, duly organized and existing under the laws of the State of West Virginia, whereit is engaged in the operation of taxicabs, having its principal office and place ofbusiness at 311 Virginia Street, Charleston, West Virginia.At all times material herein Skyline Cab, Inc., has been and is a corporation, dulyorganized and existing under the laws of the State of West Virginia, where it is en-'This term specifically Includes the attorney appearing for the General Counsel atthe hearing. CITY CAB, INC., CHECKER WHITE CAB, INC., ETC.497gaged in the operation of taxicabs, having its principal office and place of businessat 311 Virginia Street, Charleston, West Virginia.A stipulation entered into by the parties discloses that the gross revenues fromthe operation of Skyline alone is sufficient to satisfy the published jurisdictionalstandards of the Board so that the Board would assume jurisdiction over Skyline.On the other hand this stipulation further discloses that the revenue derived fromthe operations of the other three corporations, taken either individually or as agroup, is insufficient to satisfy the Board's jurisdictional standards.However, General Counsel maintains that in reality these four corporations con-stitute a single employer and that, therefore, the Board should assume jurisdictionof the instant case even though the complaint deals exclusively with the appropriateunit consisting of the driver-employees of City, Checker, and Town.UMW andRespondent Companies are in opposition.Therefore, it is first necessary to determine the contention regarding the singleemployer theory.The officers of City, Checker, and Town are the same: W. H. Erwin, Jr., presi-dent,EarlH.Mundy, vice president; and Robert L. Hickman, secretary andtreasurer.On the other hand, the officers of Skyline are Earl H. Mundy, president, RobertL Hickman, vice president, and W. H. Erwin, Jr., secretary and treasurer.Both the directors and the stockholders of these four corporations are interlockedand constitute for all practical purposes the same persons.In addition Earl H. Mundy is the general manager of each of these corporationsand in charge of their personnel and labor relationsThe four corporations have a common business office and terminal and garagefacilities.They share the rent and all other indirect expenses in proportions to thenumber of taxicabs operated by each of them. In these common offices there aretwo dispatch boards, one for Skyline, the owner and operator of the largest numberof cabs, and the other for the other three corporations.However, on Sundays andfrom midnight to 8 a.m. daily only one dispatch board is used and one dispatcherdispatches cabs for all four companies indiscriminately.The Skyline drivers are paid on checks made by Skyline while the drivers for theother three companies are paid out of an account of, and on checks drawn by,Town.There is no interchange of drivers between Skyline and the other threecorporations although there is such interchange among the other three corporations.2Because of this interlocking ownership and control of these four corporationsand because their personnel and labor relations are under the control of the samegeneral manager, the Trial Examiner finds that these four corporations constitutebut a single employer.He also finds that historically the drivers of Skyline haveconstituted one appropriate unit while the drivers of the other three corporationshave constituted a second appropriate unit.II.THE LABOR ORGANIZATIONS INVOLVEDChauffeurs, Teamsters & Helpers Local Union 175, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, and District 50, UnitedMineWorkers of America, Local 14149, are each labororganizations admitting tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The factsThe parties stipulated the following facts:Prior to 1958 Teamsters had a collective-bargaining contract with Skyline.Teamsters also had a separate and distinct collective-bargaining contract with City,Checker, and Town as joint contracting parties.Each of two mentioned contractswere separately negotiated and separately executed.However, both contracts con-tained the same terms and provisions.In December 1957 UMW claimed that it represented a majority of the employeesof Town, City, and Checker.Thereafter on February 14, 1958, at the joint request2 For the past 10 years, at least, Skyline has had a labor agreement with the repre-sentative of the Skyline driversFor the same length of time the other three companieshave had a labor agreement covering all their drivers in one appropriate unit with theirrepresentative.Itwas not until after the 1958 contract for Skyline had been negotiated that thepresent owners secured control of Skyline. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Teamsters, UMW, and the three companies, the West Virginia Department ofLabor held an election for the employees of the three companies to determinewhether such employees should be represented for collective-bargaining purposesby Teamsters or UMW The employees of the three companies were grouped intoone voting unit, and the results of the election disclosed that 18 votes werecast for UMW, 15 for Teamsters, and no votes for "no union." Thereafter, thethree companies executed a contract with UMW, which contract was to expire onMarch 31, 1959.At the same time that the election was held for the three com-panies, a similar election, based on a similar request of the two unions and Skyline,was held for the employees of Skyline. The results of this election showed 72 votesfor Teamsters, 9 votes for UMW, and 2 votes for "no union." Thereafter, Skylineexecuted a contract with Teamsters, which contract was to expire on March 31,1959.The separation of voting units as between employees of the three companiesand of Skyline was a result of the request and insistence of Teamsters that Skyline'semployees, on the one hand, and the employees of the three companies, on theother hand, be considered and constitute separate. units for voting and contract pur-poses.3 Initially, UMW objected to this separation of voting units, but finally agreedtoTeamsters' demand in this regard.Neither Skyline nor the three companiestook any position with regard to whether the voting in these elections should beby all employees of Skyline and the three companies, voting as a unit, or should beby separate voting unit.On January 14, 1959, Teamsters. over the signature of Frank A. Rebhan, itssecretary-treasurer,wrote a letter to Town claiming to represent the employees ofTown.No mention was made in this letter of either City or Checker, or theiremployees.4Teamsters asserts that it had, in fact, by January 14, 1959, collected23 signed union-authorization cards from taxicab drivers employed by the threecompanies on that dateThe total driver payroll of the three companies on January11, 1959, consisted of 36 individuals.Teamsters never, at any time, displayed anysuch cards to any of the Respondent Companies or their representatives, nor didTeamsters at any time ever make any statement or assertion to any representative ofany of the Respondent Companies concerning the existence of any such cards.Neither the three companies nor Skyline had any knowledge of the existence of anysuch cardsBy a letter dated January 30, 1959, Teamsters requested the West Virginia Com-missioner of Labor to conduct another representation election for employees ofTown [meaning the three companies, Town, City, and Checker].The three com-panies made no objection to the holding of such an election by the West VirginiaDepartment of Labor and, in fact, advised the West Virginia Commissioner ofLabor that they (the three companies) are agreeable to such an election.UMW,however, objected to the holding of such an election, and the commissioner of laborrefused to hold an election on the basis that he should not, and could not, do so,unless agreed to by all partiesOn March 8, 1959, 22 employees of the three companies (of the total of 36drivers all on the payroll) submitted notice to Town and Checker, disavowingUMW as the employees' bargaining representative and revoking their union duescheckoff authorization under the contract then in effect.5'This division was also historicalThe Town, Checker, and City group did not comeinto control of Skyline until after March 1956UntilMay or June 1956 the Town-City-'Checker group operated out of a separate terminal in the eastern part of the citybut about that time were consolidated with Skyline at 311 Virginia Street for reasonsof economy4All parties agreed at the hearing that this letter was intended to include all driveremployees of Town, City, and Checker and was so understoodiThis notice on plain stationery read as follows.The undersigned employees of Town Top Taxi, Inc, a corporation, and CheckerWhite Cab, Inc., a corporation, and ex-members of the United Mine Workers ofAmerica, District 50, Local No. 14149, hereby notify you, and each of you, that asof this date, we do not wish or desire to be represented by the United Mine Workersof America, District 50, Local No 14149, for purposes of collective bargaining, andsaid union no longer has any authority to represent us for collective bargainingpurposes, and we hereby terminate and cancel our membership in said unionYou and each of you, are hereby notified that, any and all authorizations orassignments previously given by us permitting and allowing union dues to be de-ducted from our wages, are hereby cancelled, revoked and declared to be at an endand terminatedDeductions from our wages for union dues are hereby forbidden.Dated thisday of March, 1959 CITY CAB, INC., CHECKER WHITE CAB, INC., ETC.499On March 21, 1959, 10 of the above-named 22 (of a total of 37 on the payrollofMarch 22) employees revoked their disavowal of UMW as their bargaining rep-resentativesFrom January 14 until 30, 1959, Frank A. Rebhan had two or more telephonecalls with W. H. Belcher, attorney for the three companies, and, in said calls, Reb-han made it clear that he was demanding recognition for the employees of Town,City, and Checker in one unit. It is agreed that the employees of these three com-panies are commonly referred to as the employees of Town. Said employees arepaid by identically styled checks, all drawn on the account of Town. It is stipulatedthat the three companies considered the letter of Rebhan on January 14, 1959, asbeing a demand for recognition for the employees of Town, City, and Checker.OnMarch 24, 1959, Belcher sent a letter to the commissioner of the West Virginia De-partment of Labor, which acknowledged this factThereafter, the three companies executed a 3-year collective-bargaining contractwith UMW, effective April 1, 1959.7 This contract was executed by the three com-panies in the belief, and on the assumption, that UMW still represented a majorityof the employees of the three companies.No election was ever held to determinewhether or not this assumption and belief was correct.B.ConclusionsThe General Counsel argued that the evidence in this case proves a violation ofSection 8(a)(1) and (2) of the Act under the rule known as theMidwest Pipingdoctrine which forbids an employer to recognize or deal with one of two competingunions after a "real question concerning representation" over the right to representthe employees has arisen and until the Board has determined that question byelection or otherwise.In the recent past the Board attempted to tack a number of reservations andexceptions on this doctrine.One such artificial exception made was in theWilliamD. Gibsoncase, 110 NLRB 660, where the employer was permitted to continueto deal withan "incumbentunion" after there had been rival claims, subject, ofcourse, to defeasance in the event that such incumbent was subsequently provedto be the minorityunion.Subsequently these arbitrary exceptions proved unwork-able and have been overruled.Originally theMidwest Pipingdoctrine was thought to apply only in the situationwhere an R petition had been filed with the Board by one of the competingunions.More recentcases, suchas theNovakcase, 119 NLRB 1573, have, indeed, extendedthe doctrine to cases where "a real question concerning representation"has ariseneven in the absence of the filing of a R petition.This is a reasonable and sensibleextension of the doctrine.So the question to be solved here is whether the Teamsters raised a "real" questionconcerning representation. If it did, then there is no question but that Respondentillegally assisted UMW by entering into the April 1, 1959, contract. If Teamstersdid not, then Respondent has not violated the Act.At the outset it is necessary to recognize that the only allegedly illegal act chargedagainst the Respondent in the complaint is that Respondent recognized and enteredinto an agreement with UMW in the latter part of March 1959 in derogation of theexisting claim of Teamsters.The evidence disclosed that the UMW negotiationsoccurred between March 24 and 31. Thus to determine the legality, or illegality,of Respondent's actions, it becomes necessary to determine the situation as it existedon March 24 when the negotiations began.At that time UMW was the recognized representative of Respondent's employeesas a result of the election conducted by the State of West Virginia the previousyear.UMW also had an existing contract with Respondent effective until March31. 1959.On January 14, 1959, Teamsters raised aquestionconcerning representation withits letter claiming majority representation in the Town unit and requesting Respond-ent to bargain with them as a result thereof.9This letter on the letterhead of UMW, addressed to Town Tops Taxi, Inc, and signedby 10 employees, read as followsAttention : Messrs Ervin, Hickman. and MundyGentlemen : Now that we understand the situation as it actually exists betweenTown Tops Taxi, Inc, District 50, UMWA, Local Union No 14149 and the Teamsters,we, the undersigned, hereby authorize you to forthwith disregard our previous noticeofwithdrawal dated March 8, 1959, and declare it of no further force and effect.7The negotiation of this contract took place between March 24 and April 1, 1959. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 27, 1959, UMW gave notice to Respondent that it desired to nego-tiate changes in its expiring contract.On March 23, UMW requested the beginningof the bargainingsession.Sometime after January 14 Teamsters requested the Department of Labor of theState of West Virginia to conduct another election in the Townunitto determinethe question concerning representation which had thus arisen.Respondent agreedto the request as a solution to the dilemma in which it found itself.But, whenUMW objected, the department of labor, sometime prior to March 24, refused tohold the election.This action by Teamsters would indicate the existence of a realquestion concerning representation as of that time.So also would the "Notice" of March 8 signed by 23 of the 36 drivers in the unitto the effect that they no longer desired to be represented by UMW.However, it isto be noted that there was nothing contained in this notice indicating any desire onthe part of these 23 to be represented by Teamsters or anyone else. So far as thisnotice indicated, the question concerning representation lay between UMW and"No Union" at least so far as Respondent could determine.Then, of course, the letter of March 21 on UMW letterhead paper with itsreaffirmation of adherence to UMW by 10 of the previous defectors from UMWwould appear to justify Respondent in the not unreasonable belief that the strengthof "No Union" (or Teamsters) had been reduced to 331/3 percent of the employeesin the unit at the most.Thus, if a real question concerning representation continued to exist thereafter,there seemed to be the required 30 percent of the employees in the unit necessaryfor the filing of an R petition with the Board.Not only was no petition ever filed by Teamsters 8 but Teamsters never displayednor mentioned the existence of the 23 signed Teamster authorization cards. In fact,Teamsters did absolutely nothing regarding this claimed question concerning repre-sentation until it filed its original charge herein on May 7, 1959.Thus Teamsters,with evidence in its possession to prove the existence of a real question concerningrepresentation, chose instead to permit the other parties involved in the matterto be misled into the reasonable conclusion that Teamsters had raised at most onlya bare claim of majority and thereafter to allow them to act thereon to their detri-ment.This would seem to raise a type of estoppel which would prevent Teamstersfrom maintaining the contrary by filing the charge resulting in this complaint.It appears to this Trial Examiner that labor relations is one business which mustbe played with all the cards on the table.It seems to the Trial Examiner that it was incumbent upon Teamsters who wereattempting to displace the incumbent union to prove to the parties involved that itwas in fact raising a "real" question concerning representation and not merely makinga naked or bare claim to majority status.The Trial Examiner is, therefore, of the opinion that by March 24 the questionconcerning representation raised by the Teamsters through their letter of January14 had been reduced from a "real" question concerning representation to the statusof a bare or naked claim and that, therefore, Respondent was justified in arrivingat the reasonable conclusion that such was the case so that it could, and did, continuerelations with the incumbent union.Accordingly, the Trial Examiner will recommend that the complaint herein bedismissed in its entirety.Upon the basis of the foregoing findings of facts, and upon the entire record inthis case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Chauffeurs, Teamsters & Helpers Local Union 175, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America, and District 50,United Mine Workers of America, Local 14149, are labor organizations within themeaning of Section 2(5) of the Act.2.Respondents are engaged in commerce within the meaning of Section 2(6) and(7) of the Act.3.TheRespondenthas not engaged in unfair labor practices within themeaningof the Act.The Trial Examiner recommends that the complaint in the instant matter bedismissed in its entirety.s Teamstersexplained this lapse on the ground that the Board's position on assumingjurisdiction over taxicabs was at least uncertainSeeChecker Cab Co and Baton RougeYellow Cab Co , Inc,110 NLRB 688However,inCarolinaSupplies and Cement Co ,122 NLRB 88, the Board served notice that thereafter it would assume jurisdiction overtaxicabs again.